EXHIBIT 10.47

RETIREMENT AGREEMENT

This Retirement Agreement (the “Agreement”) is dated April 24, 2008, by and
between Tidewater Inc., a Delaware corporation (“Company”) and J. Keith Lousteau
(“Executive”).

WHEREAS, the Company entered into a Severance Agreement with Executive dated
May 10, 2007, (the “Prior Agreement”);

WHEREAS, Executive has advised the Company of his desire to retire as the
Company’s Chief Financial Officer and to assist the Company with an orderly
transition, and the Company has agreed to accept the Executive’s decision, in
each case subject to the terms and conditions provided herein; and

WHEREAS, Executive and the Company wish to confirm their mutual understanding
regarding certain payments, rights and benefits that the Company has agreed to
make to or confer upon the Executive upon his retirement, and to confirm that
upon the execution of this Agreement by the parties, the Prior Agreement and all
rights of the Executive thereunder shall be terminated.

NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

ARTICLE I

EMPLOYMENT CAPACITY AND TERM

1. Employment. Executive agrees to continue to serve as an employee and the
Chief Financial Officer of the Company on a full-time basis, such service to
continue until September 30, 2008, provided that, if the President and Chief
Executive Officer of the Company determines reasonably and in good faith that
the continued service by the Executive as the Chief Financial Officer or as an
employee is in the best interests of the Company and its stockholders, then,
upon not less than 15 days written notice to the Executive to such effect, the
Executive agrees to continue in the capacity requested by the President and
Chief Executive Officer for such additional period as may be requested, but in
no event beyond November 30, 2008 (the last day that Executive is employed by
the Company being referred to as the “Retirement Date”). The Company shall have
the right at any time during this period to notify the Executive that his
continuing service as the Company’s Chief Financial Officer or his continuing
provision of the other services under this Agreement is no longer required,
subject to the Company’s obligation to make the payments and provide the
benefits set forth in this Agreement.

2. Devotion to Responsibilities. Until such time as he is no longer the Chief
Financial Officer of the Company, Executive shall carry on his ordinary and
customary duties as Chief Financial Officer, including, without limitation,
supervising the preparation and filing of the Company’s periodic reports with
the Securities and Exchange Commission (and executing any certifications
required to be executed by a chief financial officer in connection therewith),



--------------------------------------------------------------------------------

participating in analyst conference calls, supervising the Company’s financial
reporting group, cooperating with the Company’s outside auditors (including
executing any representation letters customarily required by auditors), and
otherwise performing such responsibilities as have been discharged by the
Executive in his capacity as the Chief Financial Officer in the past. In
addition, the Executive shall assist the Company in effecting an orderly
transition of his responsibilities to his successor and perform such other
duties as may be reasonably requested by the Company’s board of directors and
Chief Executive Officer.

ARTICLE II

COMPENSATION AND BENEFITS

1. Pre-Retirement Compensation and Benefits. Executive’s salary and benefits
shall remain unchanged through the Retirement Date. In particular, Executive
shall continue to be entitled to receive through the Retirement Date (and
through any subsequent period of service as may be requested by the Company
pursuant to Article I, Section 1) the same base salary that he was paid at the
time that he entered into this Agreement, plus any increase to base salary that
was approved but not implemented by the Company prior to the date of this
Agreement.

2. Post-Retirement Payments. On the first business day that is more than six
months following Executive’s “Separation from Service” with the Company, as such
term is defined in the regulations under Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), the Company shall pay cash in a lump
sum to Executive in an amount equal to the sum of (A) one and one-half times
(1.5x) the sum of (1) the Executive’s base salary as in effect at the Retirement
Date and (2) the average of the annual bonuses earned by the Executive under the
Company’s annual bonus plan, inclusive of the bonus bank (the “Average Bonus”),
with respect to the three fiscal years ending March 31, 2008, and (B) the
product of the Average Bonus and a fraction, the numerator of which is the
number of days that have elapsed from April 1, 2008 through the Retirement Date
and the denominator of which is 365 (the sum of (A) and (B) being referred to
herein as the “Retirement Payment”). In the event that the Retirement Date is a
date other than September 30, 2008, the Retirement Payment shall be adjusted as
follows:

(a) If the Retirement Date occurs prior to September 30, 2008, the Retirement
Payment shall be increased by that amount of base salary that the Executive
would have earned pursuant to Article II, Section 1 of this Agreement had the
Retirement Date occurred on September 30, 2008.

(b) If the Retirement Date occurs subsequent to September 30, 2008, the
Retirement Payment shall be reduced by that amount of base salary that the
Executive has been paid pursuant to Article II, Section 1 of this Agreement
after September 30, 2008.

For avoidance of doubt, any payments received by the Executive pursuant to this
Article II, Section 2 shall not be deemed compensation earned by the Executive
for purposes of calculating his retirement benefits under any qualified or
non-qualified retirement plan in which the Executive participates.

 

- 2 -



--------------------------------------------------------------------------------

3. Indemnification. The benefits provided herein are in addition to any rights
to indemnification and defense, including any right to advancement of legal fees
and expenses, as are provided to the Executive pursuant to the Company’s
certificate of incorporation and bylaws, and under the Delaware General
Corporation Law.

4. Post-Retirement Insurance. Subject to any eligibility or participation
requirements as may be established pursuant to the terms thereof, Executive
shall be entitled to continue to participate at the Company’s expense through
May 31, 2010 in such group life insurance, long-term disability insurance and
health insurance benefits (collectively, the “Group Benefits”) as the Company
provides to its senior executive officer group during such period, or,
alternatively, the Company shall compensate the Executive for the out-of-pocket
costs incurred by the Executive to obtain commensurate benefits, including a
gross-up payment to the Executive for the income tax consequences of such
reimbursement (but not a gross-up for any other purpose); provided, however,
that if any benefits provided to the Executive by the Company under this Article
II, Section 3 are taxable to the Executive, then, with the exception of medical
insurance benefits, the value of the aggregate amount of such taxable benefits
provided to the Executive pursuant to this Article II, Section 3 during the six
month period following the date of Separation from Service shall be limited to
the amount specified by Internal Revenue Code §402(g)(1)(B) for the year of the
date of termination of employment (e.g. $15,500 in 2008). The Executive shall
pay the cost of any benefits that exceed the amount specified in the prior
sentence during the six month period following Separation from Service. The
Company shall reimburse the Executive for all expenses paid by the Executive for
such coverage on the first business day that is more than six months following
the date of Separation from Service. The reimbursement of the cost of disability
insurance, life insurance, the reimbursement of the cost of taxable medical,
dental and hospitalization benefits after the end of the period during which the
Executive would be entitled to continuation coverage under the Company’s group
health plan under Section 4980B of the Code (COBRA), and the reimbursement of
any other taxable benefits provided under this Section 3, shall comply with the
requirement that non-qualified deferred compensation be paid on a specified date
or pursuant to a fixed schedule, which requires that (1) the amount of benefits
or reimbursements provided during one calendar year shall not affect the amount
of benefits or reimbursements to be provided in any other calendar year, (2) the
reimbursement of any eligible expense shall be made no later than the last day
of the calendar year following the year in which the expense was incurred, and
(3) the right to reimbursement or benefits hereunder is not subject to
liquidation or exchange for another benefit. Any gross-up payment made hereunder
shall be made no later than the end of the calendar year following the calendar
year in which Executive remits the related taxes to the applicable taxing
authorities.

5. Options and Restricted Stock. Any stock options or restricted stock granted
to the Executive by the Company that are not vested as of the Retirement Date
shall then become fully vested. To the extent this Article II, Section 4 changes
the terms of stock options or restricted stock held by the Executive now or in
the future in a manner that is beneficial to the Executive, this Article II,
Section 4 shall be deemed to be an amendment to the agreement between the
Company and the executive setting forth the terms of such awards and shall form
part of such agreement.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE III

NONDISCLOSURE, NONSOLICITATION

OF EXECUTIVES, PROPRIETARY RIGHTS

AND COMPETITION

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) “Confidential Information” shall mean information, knowledge or data of any
nature and in any form (including information that is electronically transmitted
or stored on any form of magnetic or electronic storage media) of the past,
current or prospective business or operations of the Company, its consolidated
subsidiaries and any joint ventures in which the Company participates (the
“Tidewater Group”), that as of the Retirement Date is not publicly known,
whether or not marked confidential, including without limitation information
relating to any (i) services, projects or jobs, (ii) estimating or bidding
procedures, (iii) bidding strategies, (iv) business plans, actual or potential
business acquisitions or joint ventures, (v) trade secrets, (vi) marketing data,
strategies or techniques, (vii) financial reports, budgets, projections, or cost
analyses, (viii) pricing information and analyses, (ix) employee lists,
(x) customer records, customer lists, and customer source lists, and
(xi) internal notes and memoranda relating to any of the foregoing, provided
that Confidential Information shall not include any information, knowledge or
data that is now, or hereafter becomes, known to the public (other than by
breach of this Agreement by the Executive or breach by any other party of a
confidentiality obligation owed to the Company), and further provided that it
shall not include any non-Company-specific knowledge of accounting, tax or
financial practices and procedures that are known to or practiced by chief
financial officers or other corporate officers in the ordinary course of their
job performance.

(b) “Business” means the businesses of (i) providing vessel services for the
offshore oil and gas, marine construction, LNG terminal support and other
related industries and (ii) vessel construction and repair.

2. Nondisclosure of Confidential Information. Until the second anniversary of
the Consulting Service Termination Date (as defined in Article III, Section 8
below), the Executive shall hold in a fiduciary capacity and for the benefit of
the Company all Confidential Information which shall have been obtained by the
Executive during the tenure of Executive’s employment or consulting relationship
(whether prior to or after the date of this Agreement) and shall use such
Confidential Information solely in the good faith performance of his duties for
the Company. Until the second anniversary of the Consulting Termination Date,
the Executive agrees (a) not to communicate or make available to any person or
entity (other than the Company) any such Confidential Information, except upon
the prior written authorization of the Company or as may be required by law or
legal process, and (b) to deliver promptly to the Company upon its written
request any Confidential Information in his possession. In the event that the
provisions of any applicable law or the order of any court would require the
Executive to disclose or otherwise make available any Confidential Information
to a governmental authority or to any other third party, the Executive shall
give the Company, unless it is unlawful to do so, prompt prior written notice of
such required disclosure and , and if possible given the terms of any production
order of

 

- 4 -



--------------------------------------------------------------------------------

the judicial governmental or administrative body, an opportunity to contest the
requirement of such disclosure or apply for a protective order with respect to
such Confidential Information by appropriate proceedings. The provisions of this
paragraph shall automatically expire without any requirement of notice or other
communication between the parties.

3. Limited Covenant Not to Compete. Until the Consulting Service Termination
Date (the “Restricted Period”), Executive agrees that within any jurisdiction
that is specified in Appendix A, in which any member of the Tidewater Group
carries on the Business, so long as any member of the Tidewater Group carries on
a like line of business therein (collectively, the “Subject Areas”), Executive
will restrict his activities within the Subject Areas during the Restricted
Period as follows:

(a) Executive will not, directly or indirectly, for himself or others, own,
manage, operate, control, be employed in an executive, managerial or supervisory
capacity by, or otherwise engage or participate in or allow his skill,
knowledge, experience or reputation to be used in connection with, the
ownership, management, operation or control of, any company or other business
enterprise engaged in the Business within any of the Subject Areas; provided,
however, that nothing contained herein shall prohibit Executive from making
passive investments as long as Executive does not beneficially own more than 1%
of the equity interests of a publicly traded business enterprise engaged in the
Business within any of the Subject Areas. For purposes of this paragraph,
“beneficially own” shall have the same meaning ascribed to that term in Rule
13d-3 under the Securities Exchange Act of 1934.

(b) Executive will not solicit any customer of any member of the Tidewater Group
for the purpose of soliciting, diverting or enticing away the business of such
person or entity, or otherwise disrupting any previously-established
relationship existing between such person or entity and the Tidewater Group;

Executive agrees that he will from time to time upon the Company’s request
promptly execute any supplement, amendment, restatement or other modification of
Appendix A as may be necessary or appropriate to correctly reflect the
jurisdictions which, at the time of such modification, should be covered by
Appendix A and this Article III Section 3. Furthermore, Executive agrees that
all references to Appendix A in this Agreement shall be deemed to refer to
Appendix A as so supplemented, amended, restated or otherwise modified from time
to time.

4. Non-solicitation. Executive agrees to refrain from the following activities
until the Consulting Service Termination Date:

(a) Executive also agrees that he will not make contact with any of the
employees of the Tidewater Group with whom he had contact during the course of
his employment by the Tidewater Group for the purpose of soliciting such
employee for hire, whether as an employee or independent contractor, or
otherwise disrupting such employee’s relationship with the Tidewater Group. In
addition, Executive will not hire, on behalf of himself or any company engaged
in the Business, any employee of the Tidewater Group, whether or not such
engagement is solicited by Executive.

 

- 5 -



--------------------------------------------------------------------------------

(b) The provisions of this paragraph shall automatically expire without any
requirement of notice or other communication between the parties on the
Consulting Service Termination Date.

5. Proprietary Rights. The Executive agrees to and hereby does assign to the
Company all his right, title and interest in and to all inventions, business
plans, work models or procedures, whether or not patentable, which are made or
conceived solely or jointly by him:

(a) At any time during the term of his employment by the Company, or

(b) With the use of time or materials of the Company.

The Executive agrees that, to a reasonable extent and through the Consulting
Service Termination Date, he will communicate to the Company or its
representatives all facts known to him about such proprietary information, to
sign all necessary instruments, make all necessary oaths and generally, at the
Company’s expense, to do everything reasonably practicable (without expense to
the Executive) to aid the Company in obtaining and enforcing proper legal
protection for all such matters in all countries and in vesting title to such
proprietary information in the Company. At the Company’s request (during or
after the term of this Agreement) and expense, the Executive will promptly
execute a specific assignment of title to the Company, and perform any other
acts reasonably necessary to implement the foregoing assignment.

6. Injunctive Relief; Other Remedies. Executive acknowledges that a breach by
Executive of Section 2, 3, 4 or 5 of this Article III would cause immediate and
irreparable harm to the Company for which an adequate monetary remedy does not
exist; hence, Executive agrees that, in the event of a breach or threatened
breach by Executive of the provisions of Section 2, 3, 4 or 5 of this Article
III, the Company shall be entitled to injunctive relief restraining Executive
from such violation without the necessity of proof of actual damage or the
posting of any bond, except as required by non-waivable, applicable law. Nothing
herein, however, shall be construed as prohibiting the Company from pursuing any
other remedy at law or in equity to which the Company may be entitled under
applicable law in the event of a breach or threatened breach of this Agreement
by Executive, including without limitation the recovery of damages and/or costs
and expenses, such as reasonable attorneys’ fees, incurred by the Company as a
result of any such breach. In addition to the exercise of the foregoing
remedies, the Company shall have the right upon the occurrence of any such
breach to cancel the Retirement Payment and any unpaid salary, bonus,
commissions or reimbursements otherwise outstanding at the time of such breach.
In particular, Executive acknowledges that the payments provided hereunder are
conditioned upon Executive fulfilling any noncompetition and nondisclosure
agreements contained in this Article III. In the event Executive shall at any
time materially breach any noncompetition or nondisclosure agreements contained
in this Article III, the Company may suspend or eliminate payments under Article
II during the period of such breach. Executive acknowledges that any such
suspension or elimination of payments would be an exercise of the Company’s
right to suspend or terminate its performance hereunder upon Executive’s breach
of this Agreement; such suspension or elimination of payments would not
constitute, and should not be characterized as, the imposition of liquidated
damages. Nothing contained herein shall be

 

- 6 -



--------------------------------------------------------------------------------

deemed to impair the Executive’s right to indemnification provided to the
Executive pursuant to the Company’s certificate of incorporation,, bylaws or the
Delaware General Corporation Law.

7. Executive’s Understanding of this Article. Executive acknowledges that the
geographic scope and duration of the covenants contained in Article III,
Section 3 are the result of arm’s-length bargaining and are fair and reasonable
in light of (i) the importance of the functions performed by Executive, (ii) the
nature and wide geographic scope of the operations of the Company and its
subsidiaries, and (iii) Executive’s level of control over and contact with the
business and operations of the Tidewater Group. It is the desire and intent of
the parties that the provisions of this Agreement be enforced to the fullest
extent permitted under applicable law, whether now or hereafter in effect and,
therefore, to the extent permitted by applicable law, the parties hereto waive
any provision of applicable law that would render any provision of this Article
III invalid or unenforceable.

8. Consulting Arrangement. On or before June 1, 2008, the Company and the
Executive shall enter into a Consulting Agreement, with the term of the
Consulting Agreement to commence with the termination of the Executive’s
employment by the Company. The Consulting Agreement shall have a term of two
years, with the Company having the option to extend the term of the Consulting
Agreement for an additional two years, during which the Executive shall be paid
a fee of $200.00 per hour for consulting services requested by the Company, not
to be less than 16 hours per month. The exercise of the option to extend shall
be delivered in writing to the Executive no later than 60 days prior to the end
of the initial two-year term, and the fee paid to the Executive during the two
year extension period shall be increased to $250.00 per hour. The Company will
not require the Executive to provide consulting services pursuant to the
Consulting Agreement for an amount of time that would cause the Executive to not
be considered, following the termination of his employment by the Company, as
having separated from service from the Company within the meaning of
Section 409A of the Code or the Company’s Supplemental Executive Retirement
Plan. As used in this Agreement, the term “Consulting Service Termination Date”
shall refer to the date that the Consulting Agreement terminates.

ARTICLE IV

WAIVERS AND RIGHT OF REVOCATION

1. Waiver and Release by Executive. In consideration of the Company’s agreement
to enter into and to provide the terms of this Agreement, Executive hereby and
forever, irrevocably and unconditionally, waives and releases any and all
rights, claims and causes of action against any member of the Tidewater Group
(and their respective directors, officers and shareholders) under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Age Discrimination
in Employment Act, 29 U.S.C. § 621 et seq.; the Americans with Disabilities Act,
42 U.S.C. § 12101 et seq.; the Louisiana Employment Discrimination Law, La. R.S.
23:331 et seq.; the Louisiana penalty wage statute, La. R.S. § 631 and 632; or
any other federal, state, or local statute, law, rule or regulation concerning
employment discrimination or otherwise concerning the employment relationship.
In addition, it is understood and agreed that by this Agreement, Executive
waives any claims he may have against the Company based on any other theory of
liability, statutory or non-statutory, in contract or in tort for wrongful or
constructive discharge or breach of any express or implied employment contract
or agreement.

 

- 7 -



--------------------------------------------------------------------------------

2. Termination of Change of Control Agreement and Prior Agreement. Effective
with the execution of this Agreement, the Prior Agreement shall be terminated
and all rights of the Executive thereunder shall be extinguished. On the
Retirement Date, the Change of Control Agreement between the Executive and the
Company dated September 30, 2000 shall terminate, and all rights of the
Executive thereunder shall be extinguished. Between the date of this Agreement
and the Retirement Date, the Executive, in the event of a change of control (as
defined in the Change of Control Agreement), may choose to exercise his rights
under either the Retirement Agreement or the Change of Control Agreement, but
not both.

3. Review and Consultation. It is understood and agreed that Executive has
entered into and executed this Agreement voluntarily and that such execution by
Executive is not based upon any representations or promises of any kind made by
the Company or any of its representatives except as expressly recited in this
Agreement. Executive further acknowledges that he has read and fully understands
each paragraph of this Agreement, that he was advised in writing by the Company
to consult with an attorney prior to executing this Agreement, and that he has
availed himself of legal or other counsel to the full extent that he desires.
Executive also acknowledges that he was advised in writing by the Company that
he could take up to twenty-one (21) days within which to consider and sign this
Agreement and that he has considered this Agreement to the full extent that he
desires. Executive also agrees and acknowledges that the consideration provided
under this Agreement is in addition to any other payments, benefits or other
things of value to which he is entitled- including but not limited to , payment
of accrued vacation, rights under benefit plans of the Company (including but
not limited to, any earned but deferred amounts (bonus bank) or rights under the
Company’s Certificate of Incorporation or bylaws as in effect as of the date of
this Agreement- and that he would not be entitled to any of the consideration
provided under this Agreement in the absence of his execution and acceptance of
this Agreement.

4. Right of Revocation. Executive shall have seven (7) days following the
execution of this Agreement within which to exercise a right of revocation, and
this Agreement will not be enforceable or effective, and no payments shall be
made hereunder, until the expiration of such seven-day period. Any such
revocation of this Agreement must be communicated in writing and delivered in
person or by fax to the Company as specified in Article V, Section 2 not later
than the close of business on the seventh (7th) day following the execution of
this Agreement by both parties. Otherwise, such revocation shall be of no force
or effect.

ARTICLE V

MISCELLANEOUS

1. Binding Effect; Successors.

(a) This Agreement shall be binding upon and inure to the benefit of the Company
and any of its successors or assigns, but the Company may assign this Agreement
only (i) to one of its affiliates, provided the Company guarantees such
affiliate’s performance of its obligations under this Agreement, or
(ii) pursuant to a merger or consolidation in which the Company is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of the Company, provided that the

 

- 8 -



--------------------------------------------------------------------------------

assignee or transferee is the successor to all or substantially all of the
assets of the Company; and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

(b) This Agreement is personal to the Executive and shall not be assignable by
the Executive without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution, or succession.

2. Notices. All notices hereunder must be in writing and shall be deemed to have
given upon receipt of delivery by: (a) hand (against a receipt therefor),
(b) certified or registered mail, postage prepaid, return receipt requested,
(c) a nationally recognized overnight courier service (against a receipt
therefor) or (d) facsimile transmission with confirmation of receipt. All such
notices must be addressed as follows:

If to the Company, to:

Tidewater Inc.

Pan-American Life Center

601 Poydras Street, Suite 1900

New Orleans, Louisiana 70130

Attention: Dean E. Taylor

Facsimile: 504-566-4511

Email: detaylor@tdw.com

If to the Executive, to:

J. Keith Lousteau

136 W. Ruelle Drive

Mandeville LA 70471

Facsimile: 504-566-4511

Email: loosetoe@charter.net

or such other address as to which any party hereto may have notified the other
in writing.

3. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
interpreted and enforced in accordance with the laws of the State of Louisiana
and, with respect to any dispute hereunder, the Company and Executive each
hereby irrevocably consent to the exclusive jurisdiction of the state and
federal courts sitting in Louisiana for resolution of such dispute, and further
agree that service of process may be made upon him or it in any legal proceeding
relating to this Agreement by any means allowed under Louisiana law. Each party
irrevocably waives any objection he or it may have as to the venue of any such
suit, action or proceeding brought in such a court or that such a Louisiana
court is an inconvenient forum.

 

- 9 -



--------------------------------------------------------------------------------

4. Withholding. The Executive agrees that the Company has the right to withhold,
from the amounts payable pursuant to this Agreement, all amounts required to be
withheld under applicable income and/or employment tax laws, or as otherwise
stated under plans in which the Executive participates.

5. Amendment, Waiver. No provision of this Agreement may be modified, amended or
waived except by an instrument in writing signed by both parties.

6. Waiver of Breach. The waiver or ratification by either party of a breach of
this Agreement shall not be construed as a waiver or ratification of any
subsequent breach by either party to this Agreement.

7. Remedies Not Exclusive. No remedy specified herein shall be deemed to be such
party’s exclusive remedy, and accordingly, in addition to all of the rights and
remedies provided for in this Agreement, the parties shall have all other rights
and remedies provided to them by applicable law, rule or regulation.

8. Company’s Reservation of Rights. The Executive acknowledges and understands
that the Executive serves at the pleasure of the board of directors and that the
Company has the right at any time to terminate the Executive’s status as an
Executive of the Company, or to change or diminish his status, subject to the
rights of the Executive to claim the benefits conferred by this Agreement.

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

10. Company’s Representations. The Company represents and warrants that it is
fully authorized and empowered to enter into this Agreement, that the Agreement
has been duly authorized by all necessary corporate action, that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization or any applicable law or
regulation and that this Agreement is enforceable in accordance with its terms.

11. Entire Agreement. Except as otherwise noted herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior and contemporaneous agreements, if any,
between the parties relating to the subject matter hereof.

12. No Acceleration of Payments and Benefits. No acceleration of payments and
benefits provided herein shall be allowed, unless permitted by Section 409A.

13. Non-Mitigation. The parties agree that the Executive shall not be obligated
to seek other employment or take any other action to mitigate the amounts
payable to the Executive pursuant to this Agreement.

14. Additional Company Representation. The Company represents that, as of the
date of this Agreement, and based on the facts and information now known to its
senior

 

- 10 -



--------------------------------------------------------------------------------

management, it does not believe that a reasonable basis exists for the Company
to assert a legal or equitable claim against the Executive grounded in a breach
or alleged breach by the Executive of any law or the breach or alleged breach by
the Executive of any fiduciary duty owed to the Company or its stockholders. The
Executive acknowledges and agrees that this representation does not, and shall
not be deemed to, constitute a release by the Company of any claims that the
Company hereafter determines that it has or may have against the Executive.

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the Amendment Date.

 

COMPANY: TIDEWATER INC. By:  

/s/ Dean E. Taylor

Name:   Dean E. Taylor Title:   Chairman of the Board, President and   Chief
Executive Officer EXECUTIVE:

/s/ J. Keith Lousteau

 

- 11 -



--------------------------------------------------------------------------------

APPENDIX A

Parishes of the State of Louisiana

 

Acadia

Allen

Ascension

Assumption

Avoyelles

Beauregard

Calcasieu

Cameron

East Baton Rouge

East Feliciana

Evangeline

Iberia

Iberville

Jefferson

Jefferson Davis

Lafayette

Lafourche

Livingston

Orleans

Plaquemines

Pointe Coupee

Rapides

St. Bernard

St. Charles

St. Helena

St. James

St. John the Baptist

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Terrebonne

Vermillion

Washington

West Baton Rouge

West Feliciana

Jurisdictions Outside Louisiana Texas Counties:

Harris

Sabine

 

- 12 -



--------------------------------------------------------------------------------

Orange

Jefferson

Chambers

Galveston

Montgomery

Brazoria

Matagorda

Jackson Calhoun

Victoria

Aransas

Kleberg

San Patricio

Nueces

Kenedy

Willacy

Cameron

Dallas

Tarrant

Johnson

Ellis

Florida Counties:

Broward

Dade

Palm Beach

St. John’s

Duval

Manatee

Pinellas

Hillsborough

Escambia

Okaloosa

Santa Rosa

Alabama Counties:

Mobile

Baldwin

Mississippi Counties:

Hancock

Harrison

Jackson

Pearl River

 

- 13 -



--------------------------------------------------------------------------------

The parties acknowledge and agree that Tidewater is a company with extensive
worldwide and offshore operations and it is the parties intent that the
noncompetition covenant be given as broad a geographic effect as is lawful.
Accordingly, in addition to the foregoing specified locations, it is the parties
intent that the noncompetition covenant set forth in the Agreement be given
effect throughout the United States and worldwide, to the extent that the
Executive would seek to provide services of any nature to a company in
competition with Tidewater in any of the jurisdictions in which it operates. To
the extent that a court of relevant jurisdiction determines the geographic scope
set forth herein to be overbroad, the parties hereby consent to such
modification as the court may order such that the broadest possible geographic
footprint of the noncompetition covenant is enforceable.

 

- 14 -